Title: To James Madison from George W. Erving, 20 June 1807
From: Erving, George W.
To: Madison, James



Sir,
Madrid June 20th. 1807.

I had the honor to write to you on the 8th. & 21st. April: the 8th. upon the subject of the late Spanish decree, transmitting copy of my note to Mr. Cevallos March 19th., his answer of the 27th., the note to the Minister of April 2nd. & the reply of the Prince Admiral to my note of 13th. March; and on the 21st. upon  cases of condemnation in the inferior prize Courts.
Since then I have deferred writing from day to day, continually in hope of being able to transmit to you something more precise and satisfactory with regard to the decree, than what is found in the communications above referred to.
By a note from Mr. Cevallos of April 14th. I was informed that mine of April 2nd. had been transmitted to the Admiraltazgo for the determination which corresponded to it.  On the 23rd. of April, not having heared any thing further from him on the subject, I wrote again, hoping to influence the decision of the Admiraltazgo upon the matter referred to it, by shewing the just & friendly construction given by the Government of France to its decree; and with this view inclosed in my note a copy of the first decision by the Council of prizes on an American case, under that decree.
Having afterwards learnt that two American Cargoes had been condemned under the Spanish decree, Vizt., that of the "Manhattan” Wolfendale, Master, bound to Gibraltar, at Algeciras; and that of the "Enterprize", Newcomb, Master, bound to Liverpool, at Vigo; and seeing by the decrees that the Tribunals had proceeded precisely in the mode, which I had anticipated, on the 10th. May I again wrote to Mr. Cevallos stating their proceedings as an additional motive to press for the decision of the Admiraltazgo, so that the subject might as soon as possible be placed upon such a footing as would leave no room for misconstructions or misapplications of the decree, by the inferior Courts.  On the 18th. Inst. not having received any reply from Mr. Cevallos, & being informed of the condemnation at Algeciras (May 10th.) of another American Cargo, Vizt. that of the "Trial", Harding, Master, bound from Philadelphia to Gibraltar, I addressed another note to Mr. Cevallos, referring to those which I had before written, transmitting the decree in the "Trial, Harding," and again pressing for the decision of the Admiraltazgo.  Copies of all these notes, & of the last mentioned decree, I have the honor herewith to submit.
During my late residence at Aranjuez, (where it is expected that the foreign Agents continue the greater part of the Spring season) I had opportunities of conversing both with the Prince Admiral & with Mr. Cevallos respecting this decree: It appeared proper on those occasions to make certain observations which I had avoided introducing into the notes upon the subject, tending to point out the essential differences between this & the decree of France; that those parts of the french decree which might at first have been deemed offensive, were in effect rendered innocent by other clauses; that particular pains had been evidently taken in its construction not to commit the Government by any declaration against neutral rights: Whereas the Spanish decree, as they must now be convinced by the representations which they had received against it from every quarter, was viewed by all the neutral powers, as a direct attempt to restrain them in the exercise of one of their most important rights: And further, that if the decree should be carried into operation upon its present plan, & according to its strict letter, in whatever degree it might injure neutrals, in ly that same degree, it would profit Great Britain.  The Prince, as it appeared to me, was sensible that the decree would not do in its present form; he in general terms promised that what was objectionable should be placed on a satisfactory footing, & seemed to intimate, but not very distinctly, an intention of suspending entirely its operation for the present, & after certain communications with the french Government on the subject, to give the measure a new shape.  Mr. Cevallos attended with apparent assent to the observations, said however scarcely anything to the point, speaking as tho’ very little depended on him in this matter; which indeed is the fact.
Several notes have passed between Mr. Cevallos & myself (since my letter to you of April 21st.,) upon the case of the "Cyrus": That Vessel having been finally acquitted by the Judgement of the Council of Prizes, the Captain has been put into possession of her, & has gone away: I presume therefore that you will not desire to see the further correspondence on the subject.  The decree in this case will probably be transmitted to you from Paris; but lest by any accident it may not reach you from that quarter, I have inclosed it herewith.
An extraordinary proceeding occurred at St. Sebastian in Jany. in the case of the "George Washington", Morse, Master, which being bound from the United States to Bordeaux, having on board a small quantity of merchandise & 270. french passengers, was captured by the English, who were afterwards compelled by stress of weather to carry her into St. Sebastian; there she was immediately seized by the Governor, & by a very summary process, condemned & sold: The Captain wrote to me claiming my assistance, and immediately after returned  As on the 2nd. of April Mr. Cevallos informed me that an appeal was lodged at the Admiraltazgo, & as I did not doubt, even if suit should not be dismissed by Royal Order, that the decision on the appeal would be favorable, I thought it unnecessary to trouble you with a statement of this case in my last letter.  But it now appears that as far back as March, an order was given by the Prince of Peace directing that the Captain should be put into possession of his property.  The correspondence in this case may be therefore considered somewhat interesting, as exposing the confusions & contradictions which, owing to a peculiar state of the Government, arise in the conduct of public business here, & to which perhaps in a great measure is to be attributed the variety of vexations which continually occur, the gross misconduct of some subordinate Officers, & the inattention of the Department of State to some of the most just, urgent & founded complaints: It is further interesting, as lately a similar case has occurred at Algeciras, where the "Seaman", Lasher, Master, has been condemned; she had been taken from the English who captured her on her voyage to Genoa: The Judge at Algeciras has assigned as the principal reason of his sentence, that the Vessel would have been good prize to the English, having been bound to a port which they had declared to be blockaded.
The notes upon these cases, herewith submitted, are from Nov. 4. to 14. inclusive.
With my dispatch No. 19. of December 24th. I transmitted to you the representation which I had made to Mr. Cevallos the 13th. December respecting the case of the fishing Vessel "Prince", Sears, Master, which had been condemned at Algeciras: Mr. Cevallos replied on the 27th. of the same, that the case must be referred to the Council of War: Before it could be heared, the powers of the Council as a Court of appeal in prize causes, were superseded by those of the Admiraltazgo, & this case was the first decided by that Tribunal, which on the 2nd. of May confirmed the decision of the Court at Algeciras, ing also the costs against the Captain.  The ground of Condemnation in the "Prince", Sears, was the deficiency of a Sea Letter: As this has formed a principal plea for the condemnation of many Vessels, & the propriety & justice of it has been much contested on various occasions; as it appeared to be still more unjust in the case of a fishing Vessel, which from the nature of its voyage could not have a more regular document than the fishing licence which had been substituted for the Sea Letter: and apprehending also that this first decree would form a precedent regulating the decisions of the Admiraltazgo in all cases where there existed such deficiency: on these considerations it appeared proper, if possible, to obtain a revision of the case, and to this end I addressed a note to the Prince Admiral on the 19th. May: Though I had reason to hope from what had passed in my interview with him at Aranjuez, herein referred to, that such representation would be favorably attended to, I have not as yet received any reply.
In my letter No. 23. (of February 8th.) I particularly mentioned what had passed here upon the subject of Quarantine regulations.  Having afterwards received from Leghorn a medical certificate shewing that no yellow fever had existed on board the “ing Star", the vessel whose unfortunate arrival at Alicante occasioned the reimposition of the old regulations, I thought it proper on the 17th May to transmit the said Certificate to Mr. Cevallos; and in his reply of the 19th. he informs me that he has referred the consideration of it to the Department of War: with which the matter now rests.
On the 24th. May I had the honor to receive your dispatch of January 20th. together with the inclosures therein referred to, & pursuant to your instructions addressed a note to Mr. Cevallos (dated 6th. June,) upon the case of the Marquis d’Yrujo giving the note, as you have directed, the form of a reply from myself to all which he has written upon the subject, but (without stating that I wrote by the order of my Government,) letting him at the same time perceive that I had been fully acquainted with your sentiments.  I have not ventured to insert therein any  of my own, or to leave out anything essential of what you have written.  The note begins by briefly adverting to the several notes which had before passed between us upon the subject of the dissatisfaction that he finally expressed, & the determination of his Majesty to make a reclamation on the American Government at Washington.  I then ”propose to enter more minutely into all the circumstances of the transactions referred to, going back to the original causes of complaint against his Majesty’s Minister upon which was founded the demand for his recall, & tracing the subject from that time to the period when the Secretary of State found it necessary to intimate to him that his presence at Washington was disagreeable to the President, & ceased all official intercourse with him; noticing again & more particularly, the principal points of your Excellency’s letters, & whatever has been urged by the Marquis d’Yrujo himself in defence of his conduct."  Then follows a general justification of the proceedings of Government formed out of & nearly in the words of the last Paragraph but one of the statement.  After this preamble comes the matter of the statement, with only such verbal alterations as were necessary to accommodate it to the form of an answer, in the sense of my Government: The Paragraph which comments on what Mr. Cevallos has said of the condescension of his Majesty in acquiescing by a qualified mode to the demand of the American Ministers, is prefaced by observing that it is proper for me on that head to reply to him in the full sense of my Government: I then inform him that no such reclamation has been made at Washington as he said should be made, & that no new Minister of any grade had presented himself.  The note finally concludes with the last Paragraph of your statement.  The only omission is of that part beginning at the 16th. page, with the quotation from Rayneval, "Le prémier dévoir d’un Ministre," and what follows, reciting what has passed here, & the greater part of what is continued in the 17th. page.  With the most perfect Consideration & Respect, I have the honor to be, Sir, Your very obedient Servant,

George W. Erving


21st. June.  I thought it might be well to see the Prince Admiral again before closing this dispatch, & therefore waited upon him yesterday.  I commenced the conversation by reminding him that in our last interview at Aranjuez, speaking upon the subject of the decree, he had desired me to be easy ("soyez vous tranquil,") that the thing should be placed on a satisfactory footing, that he only waited ’till he could receive an answer from France in a consultation which he had directed to be made with the french Government on the subject.  I continued that I was very anxious to receive replies to my last notes to Mr. Cevallos upon the subject, & to be able to transmit something more satisfactory to my Government than what it would find in that which I had already transmitted to it.  He acknowledged that he had given me such expectations as I referred to, & seeming to suppose that I had misunderstood the nature of the communication to the Government of France; he said that he had not sent to take direction from it as to the nature of his decree; but to ascertain from it the mode in which it should execute its own decree;  that when he had received the advices which he expected from thence, I should be fully answered.
I then reminded him of the note which I had written to him desiring a revisal before the Admiraltazgo of the proceedings on the case of the "Prince", Capt. Sears, & to which he had not as yet been pleased to reply.  He said that he had already ordered the revision of the case.
By some late decisions of the Admiraltazgo, the judgements of the inferior Tribunals, in certain Hamburghese Cases, have been reversed.
An Order from the Prince has suspended the decision of the Tribunal at Vigo in the case of the "Enterprize", Newcomb, hereinbefore mentioned.
The "Hornet", Capt. Dent, has arrived at Alicante from Tripoli; she brings nothing new from that quarter: The Capt. (as I learn,) proposes to wait for the return of the "Constitution", Capt. Campbell, from the Levant, which is expected in about three weeks.  Capt. Dent informs Mr. Montgomery, that 32. of our merchant ships are detained at Malta, having been intercepted by the English in their trade "from one enemies port to another";  have already been brought to trial, the cargoes of all which are condemned, and three of the Vessels.  With perfect Respect & Consideration


George W Erving

